REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-3, 6-8, 21 and 22 are now allowed in view of the amendment made to independent claim 1 so as to now recite that the first circuit contains a vehicle ignition system, as this now distinguishes over the previously applied Morita reference because in Morita’s figure 1 the first circuit is the combination of load elements 53 and 54 (or these elements together with switches 34 through 36), and the vehicle ignition system of Morita is within the second circuit formed by load element 51 by itself or in combination with key switch 60. Claims 4 and 23-27 are allowable in view of the limitations on the last five lines of claim 4, i.e., that the apparatus further comprises the claimed receiver. Claims 5 and 28-32 are allowable in view of the limitations on the last six lines of claim 5, i.e., that the apparatus further comprises the claimed receiver. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        December 6, 2021